                                                                               JS-6
 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11 KARI EISENACHER and DAVID                  Case No. 2:17-cv-00984-ODW (JCx)
   EISENACHER, individuals,
12                                            JUDGMENT
                        Plaintiffs,
13      v.
14
   BMW OF NORTH AMERICA, LLC, et
15 al.,
16                          Defendant.
17
18
19       In light of the Court’s findings of fact and conclusions of law following the
20 Bench Trial in this matter, it is hereby ORDERED, ADJUDGED, and DECREED as
21 follows:
22    1. Plaintiffs Kari Eisenacher and David Eisenacher shall take nothing;
23    2. Judgment for Defendants BMW of North America, LLC; and
24    3. The Clerk of Court shall close this case.
25       IT IS SO ORDERED.
26       May 24, 2019              _____________________________________
27                                       OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
28
                                             1
                                         Judgment
